Title: To Thomas Jefferson from Samuel Allyne Otis, 5 March 1805
From: Otis, Samuel Allyne
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington March 5th 1805
                  
                  Will you be pleased to cause the book in which the Executive proceedings of the Senate are copied to be sent by the bearer, that the record may be brot. up 
                  I have the honor to be Your most humble Servt.
                  
                     Sam A. Otis 
                     
                  
               